UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE For the month ofSeptember 2010 Commission File Number 001-33153 ENDEAVOUR SILVER CORP. (Translation of registrant's name into English) Suite 301 - 700 West Pender Street Vancouver, British Columbia, Canada, V6C 1G8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXHIBIT INDEX Exhibit Description Endeavour Silver Now Debt-Free; Remaining CDN$7.9 Million of Convertible Debentures Converted into 4.1 Million Units SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Endeavour Silver Corp. (Registrant) Date:September 16,2010 By: /s/Bradford Cooke Name: Bradford Cooke Title: Chairman & CEO
